
	
		II
		110th CONGRESS
		1st Session
		S. 2401
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2007
			Ms. Cantwell (for
			 herself, Mr. Allard,
			 Mr. Isakson, Mr. Salazar, and Mr.
			 Brownback) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refund of motor fuel excise taxes for the actual off-highway use of certain
		  mobile machinery vehicles.
	
	
		1.Refund of motor fuel excise
			 taxes for actual off-highway use of certain mobile machinery vehicles
			(a)In
			 generalSubparagraph (C) of section 6421(e)(2) of the Internal
			 Revenue Code of 1986 (relating to off-highway business use of mobile machinery)
			 is amended by adding at the end the following new clauses:
				
					(v)Use of mobile
				machinery with greater highway milesIf—
						(I)a vehicle meets
				the requirements of clause (iii) but does not (but for this clause) meet the
				requirements of clause (iv), and
						(II)more than 50
				percent of the fuel use of such vehicle during a taxable year is in
				non-propulsive operations,
						such vehicle
				shall be treated as meeting the requirements of clause (iv) for such taxable
				year.(vi)Amount of fuel
				used in non-propulsive operationsFor purposes of vehicles
				described in clause (v),
						(I)only the fuel
				used in non-propulsive operations may be taken into account as off-highway
				business use of such vehicle for such taxable year, and
						(II)the Secretary
				shall establish standard percentage exemption rates for vehicle types that the
				Secretary determines to qualify under clause
				(v).
						.
			(b)Refunds borne by
			 general fundParagraph (2) of section 9503(c) of such Code
			 (relating to transfers from Highway Trust Fund for certain repayment and
			 credits) is amended by adding at the end the following new subparagraph:
				
					(D)Exception for
				use in certain mobile machinerySubparagraph (A) shall not apply
				to amounts paid by reason of clauses (v) and (vi) of section
				6421(e)(2)(C).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxes on
			 fuel used in taxable years beginning after the date of the enactment of this
			 Act.
			
